Citation Nr: 0828063	
Decision Date: 08/19/08    Archive Date: 08/28/08	

DOCKET NO. 07-10 811		)	DATE
		)
		)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a personality 
disorder.  

2.  Entitlement to service connection for an appendectomy 
scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
RO in Waco, Texas, which denied a petition to reopen a claim 
of service connection for a mixed personality disorder and 
denied entitlement to service connection for an appendectomy 
scar.


FINDINGS OF FACT

1.  The RO denied service connection for a mixed personality 
disorder, in an October 1983 rating decision; he was notified 
of the adverse decision and his appellate rights in a 
November 1983 letter; he did not appeal. 

2.  The basis for the decision was that a personality 
disorder cannot be service connected as a matter of law.

3.  Additional evidence received since the rating decision in 
October 1983 is cumulative of evidence previously considered 
and does not raise a reasonable possibility of substantiating 
the claim of service connection.

4.  The veteran underwent an appendectomy during service 
which resulted in a surgical scar.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision, denying the claim of 
service connection for a mixed personality disorder, is 
final.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a mixed 
personality disorder.  38 U.S.C. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303(c) (2007).

3.  An appendectomy scar was incurred in active service.  38 
U.S.C. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

Mixed Personality Disorder

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

This notice must be given prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process and responsibilities.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Although it need not necessarily 
be provided in a single document, complete notice cannot be 
cobbled together from several documents over the course of 
several years.  Id.  

In addition, there are additional notice requirements that 
must be met in a case involving a prior, finally-denied 
claim. Specifically, the notice should explain what type of 
evidence would constitute "new" and "material" evidence, 
generally in the context of examining the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Specifically, the October 
2006 letter provided notice of the elements of new and 
material evidence and the reasons for the prior denial.  The 
criteria of Kent are satisfied.  See Kent, supra.  

Since the Board has concluded that new and material evidence 
has not been submitted for the claim for service connection, 
reopening is not warranted and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  There is no potentially relevant evidence sufficiently 
identified by the veteran that the RO did not obtain.  
Furthermore, with a claim to reopen, VA does not have a duty 
to obtain a medical opinion if the claim is not reopened.  
The VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim. 38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his claim. 
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an opinion is not 
required.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, 16 Vet. App. 183.


Scar

The Board need not undertake a thorough analysis as to 
whether the VCAA has been complied with respect to the 
appendectomy scar claim, given the grant of service 
connection, which will be discussed below.

II.  Petition to Reopen

The veteran contends that his personality disorder is the 
result of service.  The veteran brought a claim for service 
connection for a split personality in July 1983.  
In adjudicating this claim, the RO considered his service 
medical records.  

A review of the veteran's service medical records includes a 
February 1, 1983, psychiatric consultation report which notes 
that he had "become extremely despondent and talked about 
doing himself harm" as a result of marital issues.  The 
provisional diagnosis was situational depression and it was 
noted that he was  possibly at risk for suicide.  On February 
3, 1983, the veteran was psychiatrically evaluated.  He 
complained of sleep problems, and had suicidal ideation when 
thinking of his wife, who had recently left him.  The 
psychiatrist noted that the veteran "displayed 
uncontr[ollable] hand/leg shake & flat affect."  A 
conference of ward staff reexamined the veteran shortly 
thereafter and the diagnosis was a mixed personality disorder 
with adjustment problems as exhibited by "immature, 
dependent and histrionic features."  That diagnosis noted 
that the veteran was not genuinely suicidal as he stated he 
had no plan to harm himself so long as he was promised he 
would be sent to his family soon.  It was "most strongly 
recommended" that the veteran be administratively separated 
from service for inability to "respond meaningfully to 
concerned leadership due to his severe dependency needs and 
emotional immaturity."  

The RO's October 1983 rating decision determined that the 
final diagnosed psychiatric disability of record was a mixed 
personality disorder, which could not be service connected as 
a matter of law.  The veteran was informed of the adverse 
decision and his appellate rights in a November 1983 letter 
and he did not file an appeal as to the October 1983 denial.  
That decision is final.  38 U.S.C. § 7104.

Under 38 U.S.C. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.

Title 38 C.F.R. § 3.156(a) defines "new and material 
evidence." "[N]ew evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  This regulation was promulgated in 1961 and 
has not been revised.  See 26 Fed. Reg. 1579. VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.

Since the prior denial of his claim, the veteran has 
submitted evidence in the form of his own statements.  As an 
initial matter, a veteran may be competent to give evidence 
about what he experienced.   See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (the veteran may testify to matters of 
personal knowledge).  A veteran, however, is not competent to 
diagnose a medical disorder or render an opinion as to the 
cause or etiology of any current disorder when he does not 
have the requisite medical knowledge or training.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

The only additional evidence the veteran submitted appears in 
his August 2006 claim, where he characterizes the instant 
claim as a "mental disorder."  In his Form 9 he indicated 
that when he left service, he ". . . wasn't right in the 
head" and that this was the reason for his discharge from 
service.  The veteran's statements essentially reiterate 
arguments before the RO at the time of the prior decision.  
See 38 C.F.R. § 3.156(a).  There is still no evidence of a 
psychiatric disability other than a personality disorder 
except the veteran's own statements.  Given his lack of 
expertise, the veteran is not competent to provide an opinion 
on the nature and etiology of any psychiatric disorder he may 
have.  King, supra.

The evidence added since the 1983 decision does not relate to 
an unestablished fact necessary to substantiate the claim, 
nor does it raise a reasonable possibility of substantiating 
the claim.  Hence, the Board finds that new and material 
evidence has not been presented, and the 1983 RO decision 
remains final. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Service Connection

The veteran contends that he has a scar as a result of an 
appendectomy during service.  The Board concludes that 
service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran alleges, and his service treatment records show, 
that he had an appendectomy during service.  In August 1981, 
the veteran began complaining of abdominal pain.  He was 
diagnosed with appendicitis and an appendectomy was 
performed.  On September 5, 1981, the veteran was seen for a 
surgical follow-up where his sutures were noted to be intact 
and his incision healing well.  At the veteran's separation 
from service physical examination, the veteran was examined 
for disorders or identifying marks of the skin.  He was noted 
to have a scar on his right side.  

There is no post-service medical evidence documenting an 
appendectomy scar.  It is noted, however, that in various 
statements the veteran has indicated that he does indeed have 
a residual scar.  The Board finds that the veteran is 
competent to report that he has a scar.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).

Given that the veteran underwent a surgical procedure for 
treatment of an appendectomy during service, separated from 
service with a scar on his right side, and currently has a 
residual scar, the Board will grant service connection for an 
appendectomy scar. 
 
The Board makes no comment on the current severity of the 
appendectomy scar as that is, now, within the jurisdiction of 
the RO. 


ORDER

The petition to reopen a claim for service connection for a 
mixed personality disorder is denied.  

Entitlement to service connection for an appendectomy scar is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


